  IN THE UNITED STATES DISTRICT COURT FOR THE EASTERNbF;
                                    TEXAS AT PLANO J JJ. J J
We The Handicapable, et al 2 3
v. Case Number: _4:2i-CV-ooi54-SDJ-KPJ                                    - ¦ , , r e Distriet Court




Ladera, et al.

           PLAINTIFF AL M WILLIAMS FIRST AMENDED REPLY BRIEF
                 AND MOTION FOR PARTIAL SUMMARY JUDGMENT

    COMES NOW, Al M Williams, pro se , Intevenor Plaintiff, for his reply brief motion
for partial summary judgment, states,:

   I. INTRODUCTION
   This is an unusually complex and challenging case to brief. It arises out of legislation

enacted on April 20, 2020 in response to the then-emerging pandemic of coronavirus

disease caused by the SARS-C0V-2 virus (COVID-19). The legislation, in pertinent part,

establishes a temporary moratorium on residential evictions. This case presents issues of

federal constitutional law that are not often litigated. These include whether and to what

extent legislation that might ordinarily violate the United States Constitution is permissible

in an emergency. The actions taken to save lives resemble that of Marshall Law in that

mandatory compliance was a necessary element. The 2020 Corona Virus Pandemic set in

motion a mandatory, globally responsive, cooperative effort that is unheard of and

unprecedented to save life and limb. The government s response mandated compliance

at all levels. Executive, legislative, and administrative agencies worked closely together

like never before. The CDC , as an administrative agency carried the torch which lead

the way to getting the COVID19 pandemic under control or at least to make life

manageable. The instant litigation is carving new law and this Court must address

matters of first impression.




                                                                                                  1
This case is not about a federal court intervening in a state court proceeding. It is about

Landlords acting as rebels against CDC as an agency. It is about the rebels illegal

attempts to oust the family from it (shelter-in-place) residency.


   This case is about the overzealous (rebels) landlords of Ladera resorting to

outrageous and unconsciounable tactics to actually remove a covered persons in

violation of the CDC s Moratorium and the blatant violation of the plaintiffs First

Amendment right to free speech. Hence, Ladera believes they are above the law and

are doing too much (See Plaintiffs verified Complaint)


   This Court should enter a preliminary injunction after the TRO expires because the

plaintiff has already established his threshold of irreparable harm; the balance of

equities tip in the plaintiff s favor; and the economic damages to Ladera are recoverable

and minimally trifle.


   II. ARGUMENT


   THE PLAINTFF S BACK RENT IS A TRIFLE AMOUNT= ZERO IRR. HARM
Ladera will not suffer any irreparable harm by the issuance of this preliminary

injunction, because the potential harm, if any, is economic and the plaintiffs residing at

2411 owe approximately $2,000.00 in arrearage. This harm can be swiftly cured. In fact

the apartment complex has internal programs to help the residents catch up on back

rent. The plaintiff is a “vulnerable covered person of the household in apartment 2411

which has sought aide from Ladera. Ladera will suffer $0 in irreparable harm if

preliminary injunction flows.

THE CDC ONLY REQUIRES (1) DECLARATION PER HOUSEHOLD VIA AGENCY

                                                                                         2
FEDERAL INJUNCTIVE RELIEF IS NECESSARY TO PREVENT FURTHER
RETALIATION AND IRREPARABLE HARM TO THE PLAINTIFF
    .The plaintiff has multiple pre-existing conditions and is vulnerable to death by

COVID due his pre-existing conditions. (See attached affidavit as Exhibit A)

    The plaintiff has already been hospitalized as a result of COVID and has been

hospitalized as a direct proximate result of defendant Ladera s attempts to remove him

from 2411. (See hearing #2)

   This Court granted a TRO that prevented the defendant Ladera from removing him

from 2411. This TRO was granted while he lay in a hospital bed at Plano Presbyterian

Hospital on March 12, 2021. This TRO was medically necessary to aide in the plaintiff s

recovery. This is the epitome of what a TRO is legally designed to accomplish. (The

Courts actions were warranted and necessary)



GRANTIING OF (TRO) INDICATED LIKILIHOOD OF SUCCESS ON THE MERITS
   "Crafting a preliminary injunction is an exercise of discretion and judgment, often
dependent as much on the equities of a given case as the substance of the legal issues it
presents."                                                 .      "The
purpose of such interim equitable relief is not to conclusively determine the rights of the
parties, but to balance the equities as the litigation moves forward. In awarding a
preliminary injunction a court must also consider the overall public interest. In the course of
doing so, a court need not grant the total relief sought by the applicant but may mold its
decree to meet the exigencies of the particular case." Id. (internal citations and quotation
marks omitted).

TERKEL DECISION IS UNDER APPEAL TO THE FIFTH CIRCUIT AND
SHOULD NOT BE FOLLOWED BLINDLY
   Even, if so, Terkel does not address the underlying issues and controversies

presented in this particular case.

       This case unearths its own set of issues requiring judicial determination and

guidance. Innocent people are harmed by ignorance and uncertainity; so whenever

possible judicial determination should add clarity and this is such a case. Had this Court




                                                                                               3
blindly followed Terkel regarding the TRO, the plaintiff would have suffered more harm

than he has already suffered at the hands of the defendants Ladera.

    Finally, on Saturday February 27, 2021 the Department of Justice issued a position

statement regarding Terkel. (See attached as Exhibit B)

   These are more reasons why Terkel should not be followed by this Court today:
      • The Chambless court correctly determined that rental housing is already well-
         established as having substantial effects on interstate commerce and therefore
         residential evictions would be a proper subject for Congressional regulation at
         any time;

       • Whether or not Congress has plenary authority to regulate evictions under the
          Commerce Clause, evictions are significantly economic in character and in the
           aggregate have substantial effects on interstate commerce;



       • The CDC eviction halt order was not based on a Congressional regulation of
          evictions but a comprehensive statue for responding to interstate public
          health threats, and incidental agency regulations (such as a temporary
          eviction restriction) on purely local activity are permissible in fulfillment of
          the broader statutory scheme;

       • The CDC eviction halt order was adopted pursuant to a specific portion of the
          Public Health Services Act that is dedicated to controlling the interstate
          spread of communicable diseases, and which has a clear connection to
           interstate commerce based on the Lopez/Morrison factors.

THE COURTS MUST PROTECT U.S. CITIZENS FROM RETALIATION
Ladera is a covered dwelling. But, Ladera s management are rebels. They knew their

actions to remove the plaintiff were violative of the CDC s Halt on Evictions and would

cause harm to the plaintiff. There were (3) three CDC Declarations turned into Ladera

management regarding 2411 in compliance with shelter-in-place mandate.

       Al M Williams is just one covered person at 2411. This eviction is an Outrageous

act of Civil Rights Retaliation

   Based upon information and belief, and upon further investigation and discovery as

alleged in the complaint- the only reason eviction is being sought is because the plaintiff


                                                                                             4
filed a lawsuit against Ladera DC19-17458. The underlying lawsuit has caused Ladera to

act recklessly, tortiously, and illegally just to remove the plaintiff from his residence. It

is settled that the CDC Moratorium anticipated that generations of kindred would

shelter together in place to save money and support the elders. In fact the CDC s

Moratorium s Halt in Evictions was written to protect these unauthorized occupants and

pets. (See plaintiff s complaint)

   in. CONCLUSION

   The plaintiff has met all threshold considerations for issuance of preliminary

injunctive relief. The Court must extend the TRO to prohibit rebels such as Ladera from

violating federal law especially during emergencies such as the COVID19 pandemic.

Rebellious landlords must be taught not to violate the CDC s mandate. This mandate

must be strengthened until it has the impact of Marshall Law because it is necessaiy to

preserve human race and humanity. Injunction must flow because it is in the best

interest of a Civilized Society.

   Partial Summary Judgment should be made to narrow down the issues at trial of this

matter as well.



   WHEREFORE, ALL PREMISES, a Partial Interlocutory Summary Judgment can be
entered, based on the pleadings, affidavits, and record exhibits establishing:

   a) that the plaintiffs took part in 1st Amendment protected activities in filing
       lawsuit DC19-17458.
   b) there were (3) CDC Declarations submitted to Ladera and that Ladera repeatedly
       undertook actions to remove these three covered persons from their shelter-in-

       place
   c) that it is not in the best interest of the plaintiff and society as a whole to follow
       Terkel decision until after the Fifth Circuit renders its decision.


                                                                                           5
   d) That there is a high likelihood of irreparable harm without court intervention

so that justice can be done.

       /s/Al wms/s/
       Al M Williams
       3930 Accent DR, 241
       Dallas, Texas 75287
       214-414-6371
       ict»aliivccssi 1 >C(<< iciouii.voiii


       1 -.K I j i it   i f I' Si .i \ it i.


         c<>i>\ as emaiivti io alioi cv aiovi Paz Aiarcii 22. 20




                                                                                       6
